Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 1 of 36   PageID 552



                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

                                      )
  DRAYTON D. BERKLEY, d/b/a           )
  BERKLEY LAW FIRM PLLC,              )
                                      )
         Plaintiff,                   )
                                      )
  v.                                  )    No. 2:17-cv-02909-SHM-dkv
                                      )
  JOSEPH C. WILLIAMS,                 )
                                      )
         Defendant.                   )
                                      )
                                      )

                                   ORDER



       This is a dispute about attorney’s fees.         Before the Court

 are the parties’ cross-motions for summary judgment.

       The first motion before the Court is Defendant Joseph C.

 Williams’s November 1, 2019 Motion for Summary Judgment.              (ECF

 No. 49.)    Plaintiff Drayton D. Berkley responded on December 8,

 2019.    (ECF No. 56.)     Williams replied on December 18, 2019.

 (ECF No. 57.)

       The second motion before the Court is Berkley’s November 1,

 2019 Motion for Summary Judgment.           (ECF No. 51.)       Williams

 responded on November 27, 2019.       (ECF No. 52.)     Berkley did not

 file a reply.
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 2 of 36   PageID 553



        For the following reasons, Williams’s Motion for Summary

 Judgment is GRANTED IN PART and DENIED IN PART.         Berkley’s Motion

 for Summary Judgment is DENIED.

 I.     Background

        Berkley is an attorney who is licensed to practice law in

 Mississippi and Tennessee.        (Pl.’s Resp. to Def.’s Statement of

 Undisputed Material Facts, ECF No. 56-2 ¶ 4.) From 1996 to 2005,

 Berkley practiced law with firms in Mississippi and Tennessee,

 where he focused on insurance law, admiralty law, civil rights

 law, and plaintiffs’ work.          (Id. ¶¶ 5-6.)      In 2005, Berkley

 started his own practice.       (Id. ¶ 7.)    As a sole practitioner,

 he practices primarily personal injury law.           (Id. ¶ 12.)

        Beginning in 2008, Berkley represented Williams, several of

 Williams’s    family   members,    and   Williams’s    automobile   sales

 business in a suit in the Chancery Court of Shelby County,

 Tennessee, in which the plaintiff, Regions Bank, alleged that

 Williams and the other defendants conspired with a Regions Bank

 employee to authorize illicit car loan approvals.             (Id. ¶¶ 1,

 13.)     Berkley charged a $4,000 flat fee to defend Williams

 through the summary judgment phase of the Chancery Court suit

 and an additional $12,000 flat fee to defend Williams through

 trial.   (Id. ¶¶ 14, 17.)     Williams paid those fees.      (Id. ¶ 18.)

 The Chancery Court suit proceeded to a bench trial.          (Id. ¶ 20.)

 At that trial, the chancellor found Williams liable and awarded

                                      2
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 3 of 36    PageID 554



 Regions Bank $6,000,000 in damages and title to Williams’s home.

 (Id. ¶ 22.)

       Berkley contends that, after the bench trial in the Chancery

 Court suit, Berkley agreed to represent Williams in an appeal of

 the Chancery Court suit at the “market rate.”               (Id. ¶ 23.)

 Berkley and Williams did not discuss what the “market rate” was.

 (Id. ¶ 24.)      Berkley’s fee arrangement with Williams for the

 appeal of the Chancery Court suit was not in writing.                  (Id.

 ¶¶ 25,   74.)      From   January   2013    to   August   2014,     Berkley

 represented Williams in the appeal.         (Id. ¶ 27.)   The Tennessee

 Court of Appeals affirmed the Chancery Court’s decision.               (Id.

 ¶ 30.)

       Between 2012 and 2014, in addition to the appeal of the

 Chancery Court suit, Berkley represented Williams in three other

 proceedings at the unspecified “market rate” Berkley and Williams

 had agreed on for the appeal of the Chancery Court suit:

       First, Berkley represented Williams in a forcible entry and

 detainer (“FED”) action brought by Regions Bank against Williams

 in the General Sessions Court of Shelby County, Tennessee.             (Id.

 ¶¶ 32-36.)      Berkley filed a motion to dismiss the FED action,

 which was denied.     (Id. ¶ 39.)       Regions Bank was successful in

 the FED action.     (Id. ¶ 40.)




                                     3
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 4 of 36              PageID 555



       Second, Berkley represented Williams in the filing of a

 writ of certiorari and supersedeas1 in which Williams sought to

 stay enforcement of the judgment in the FED action pending

 appeal.    (Id. ¶¶ 45, 47.)           The writ of certiorari and supersedeas

 was dismissed.       (Id. ¶ 49.)

       Third, Berkley represented Williams in a criminal action in

 the Criminal Court of Shelby County, Tennessee, in which the

 State of Tennessee indicted and prosecuted Williams for sales

 tax fraud.    (Id. ¶ 50.)            The criminal action proceeded to a six-

 day jury trial that resulted in a hung jury. (Id. ¶ 55.) Berkley

 subsequently withdrew from representing Williams in the criminal

 action.    (Id. ¶ 56.)

       In   addition       to    representing        Williams,      Berkley   assisted

 Williams’s daughter, Alexis Williams, in a separate matter in

 her bankruptcy proceeding.              (Id. ¶ 41.)      At Williams’s request,

 Berkley    responded       to    a    motion   to    lift    stay    filed   in   that

 proceeding.       (Id.)

       There was no separate fee arrangement between Berkley and

 Williams    for    the     FED       action,   the    writ    of    certiorari    and

 supersedeas, the criminal action, or the bankruptcy work.                         (Id.


 1
   A writ of certiorari and supersedeas “stay[s] the writ of
 possession” in an FED action in Tennessee and allows the
 “unsuccessful defendant [] to retain possession of the property”
 while “review in [Tennessee] circuit court” proceeds. CitiFinancial
 Mortg. Co. v. Beasley, No. W2006-00386, 2007 WL 77289, at *4 (Tenn.
 Ct. App. Jan. 11, 2007) (citing Tenn. Code Ann. § 29-18-129).

                                            4
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 5 of 36   PageID 556



 ¶¶ 34, 36, 44, 48, 53-54.)        For each, Berkley simply continued

 to work for Williams at the unspecified “market rate” that

 Williams had agreed to pay for the appeal of the Chancery Court

 suit.   (See id.)

       In December 2013, Berkley sent Williams an invoice for his

 work on the appeal of the Chancery Court suit; the FED action;

 the writ of certiorari and supersedeas; and Alexis Williams’s

 bankruptcy (collectively, the “civil matters”). (Id. ¶ 57.) The

 December 2013 invoice charged Williams for the work Berkley

 performed on the civil matters at a rate of $500 an hour.             (Id.

 ¶¶ 58-59.)     The December 2013 invoice charged Williams for

 paralegal work performed on the civil matters by Linda Berkley,

 Berkley’s wife, at a rate of $180 an hour.         (Id. ¶¶ 60-61.)      In

 the December 2013 invoice, Berkley charged Williams a total of

 $67,669.28 for the work performed on the civil matters.               (ECF

 No. 56-4 at 9.)      In December 2013, Williams presented Berkley

 with an automobile and a watch as payment toward the fees owed

 on the civil matters.       (ECF No. 56-2 ¶ 69.)       Berkley accepted

 those items.    (Id.)

       In March 2014, Berkley sent Williams an invoice for his

 work on Williams’s criminal matter.       (Id. ¶ 57.)    The March 2014

 invoice charged Williams for the work Berkley performed on the

 criminal matter at a rate of $500 an hour.            (Id. ¶ 67.)      The

 March 2014 invoice charged Williams for paralegal work performed

                                     5
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 6 of 36    PageID 557



 by Linda Berkley at a rate of $200 an hour.           (ECF No. 56-4 at

 12-13.)     In the March 2014 invoice, Berkley charged Williams a

 total of $80,450 for the work performed on the criminal matter.

 (Id. at 13.)

       On December 16, 2017, Berkley filed his Complaint against

 Williams.     (ECF No. 1.)     On April 9, 2019, Berkley filed an

 Amended Complaint.      (ECF No. 35.)      In the Amended Complaint,

 Berkley asserts two claims against Williams: (1) a breach of

 contract claim for failure to pay legal fees; and (2) in the

 alternative, a quantum meruit claim for the value of the legal

 services Berkley performed for Williams.        (Id. ¶¶ 7-8.)       Berkley

 seeks $149,119.28 in contract damages, plus pre- and post-

 judgment interest.     (Id. ¶ 9.)

       The parties filed cross-motions for summary judgment on

 November 1, 2019.     (ECF Nos. 49, 51.)

 II.   Jurisdiction and Choice of Law

       The Court has diversity jurisdiction under 28 U.S.C. § 1332.

 Berkley is a resident citizen of Tennessee.          (ECF No. 35 ¶ 1.)

 Williams is a resident citizen of Texas.           (Id. ¶ 2.)       Berkley

 alleges that the amount in controversy exceeds $75,000.                (Id.

 at 1 n.1.)     “[T]he sum claimed by the plaintiff controls if the

 claim is apparently made in good faith.”       St. Paul Mercury Indem.

 Co. v. Red Cab Co., 303 U.S. 283, 288 (1938); see also Charvat

 v. NMP, LLC, 656 F.3d 440, 447 (6th Cir. 2011).

                                     6
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 7 of 36    PageID 558



       State substantive law applies to state law claims in federal

 court.    See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78-80 (1938).

 When there is no dispute that a certain state’s substantive law

 applies, the court need not conduct a choice-of-law analysis sua

 sponte.    See GBJ Corp. v. E. Ohio Paving Co., 139 F.3d 1080,

 1085 (6th Cir. 1998).     The parties assume in their cross-motions

 for summary judgment that Tennessee substantive law governs

 Berkley’s claims.     (See ECF No. 49-1 at 7; ECF No. 51-1 at 2-4.)

 The Court applies Tennessee law to Berkley’s claims.

 III. Standard of Review

       Under Federal Rule of Civil Procedure 56, a court must grant

 a party’s motion for summary judgment “if the movant shows that

 there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.”                 Fed. R.

 Civ. P. 56(a).     The moving party must show that the nonmoving

 party, having had sufficient opportunity for discovery, lacks

 evidence to support an essential element of its case.           See Fed.

 R. Civ. P. 56(c)(1); Peeples v. City of Detroit, 891 F.3d 622,

 630 (6th Cir. 2018).

       When confronted with a properly supported motion for summary

 judgment, the nonmoving party must set forth specific facts

 showing that there is a genuine dispute for trial.           See Fed. R.

 Civ. P. 56(c).      “A genuine dispute exists when the plaintiff

 presents significant probative evidence on which a reasonable

                                     7
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 8 of 36      PageID 559



 jury could return a verdict for her.”               EEOC v. Ford Motor Co.,

 782 F.3d 753, 760 (6th Cir. 2015) (en banc) (quotation marks

 omitted).     The nonmoving party must do more than simply “‘show

 that there is some metaphysical doubt as to the material facts.’”

 Lossia v. Flagstar Bancorp, Inc., 895 F.3d 423, 428 (6th Cir.

 2018) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

 475 U.S. 574, 586 (1986)).        The nonmovant must identify specific

 evidence in the record sufficient to establish a genuine issue

 for trial.    See Fed. R. Civ. P. 56(c)(1); Hanson v. Madison Cty.

 Det. Ctr., 736 F. App’x 521, 527 (6th Cir. 2018).

       Although summary judgment must be used carefully, it “is an

 integral part of the Federal Rules as a whole, which are designed

 to secure the just, speedy, and inexpensive determination of

 every action[,] rather than a disfavored procedural shortcut.”

 FDIC v. Jeff Miller Stables, 573 F.3d 289, 294 (6th Cir. 2009)

 (quotation marks and citations omitted).

 IV.   Analysis

       A.     Williams’s Motion for Summary Judgment

              1.    Berkley’s Evidentiary Objections

       In his response to Williams’s Motion for Summary Judgment,

 Berkley raises evidentiary objections to two paragraphs in a

 declaration       by   Williams   and       a   corresponding   paragraph   in

 Williams’s Statement of Undisputed Material Facts.               (See ECF No.

 56-5; see also Williams Declaration, ECF No. 50-1 ¶¶ 9-10; Def.’s


                                         8
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 9 of 36     PageID 560



 Statement of Undisputed Material Facts, ECF No. 50 ¶ 76.)                 In

 the paragraphs to which Berkley objects, Williams asserts that,

 after he was indicted for sales tax fraud in Shelby County, he

 consulted with an attorney, Arthur E. Horne, III, who “quoted

 [him] a flat fee of $15,000” to represent Williams in his

 criminal case. (See ECF No. 50-1 ¶ 9; ECF No. 50 ¶ 76.) Williams

 asserts that he afterward consulted with Berkley, and that

 Berkley advised Williams that he would charge “much less than

 Mr. Horne” to represent Williams in his criminal case.              (See ECF

 No. 50-1 ¶ 10; ECF No. 50 ¶ 76.)

       Berkley    argues   that   the       statements   contained   in   the

 paragraphs to which he objects are hearsay, are irrelevant, lack

 foundation, and are conclusory.            (See ECF No. 56-5.)      Williams

 has responded.     (See ECF No. 58 at 1-2.)         Federal Rule of Civil

 Procedure 56(c)(2) provides that “[a] party may object that the

 material cited to support or dispute a fact cannot be presented

 in a form that would be admissible in evidence.”             The proponent

 of the evidence bears the burden of showing that the material is

 admissible or explaining the admissible form that is anticipated.

 Fed. R. Civ. P. 56(c)(2), 2010 Advisory Committee’s Notes; see

 also, e.g., CBR Funding, LLC v. Jones, No. 13-cv-1280, 2014 WL

 11456080, at *4 (W.D. Tenn. Nov. 4, 2014).

       The parties dispute whether Williams’s statement in his

 declaration that Horne “quoted [him] a flat fee of $15,000”

                                        9
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 10 of 36   PageID 561



 contains inadmissible hearsay.         (Compare ECF No. 56-5 ¶ 1, with

 ECF No. 58 at 1-2.)        It appears to.      Horne’s fee quote is an

 out-of-court statement and Williams relies on it, at least in

 part, for the truth of the matter asserted, i.e., that Horne

 would have charged a $15,000 flat fee to represent Williams in

 his criminal case.       (See ECF No. 58 (asserting that Horne’s fee

 quote is relevant to “the reasonableness of the fees” Berkley

 charged    Williams    because   it   would   show    that   “Plaintiff   is

 attempting to collect from Williams [] nearly six times more

 than the fee quoted by Mr. Horne”).)           However, the Court need

 not rule on Berkley’s objections.          The Court’s determination of

 the parties’ cross-motions for summary judgment relies on other

 portions of the record.       See, e.g., Wilson v. Stein Mart, Inc.,

 No. 3:15-cv-01271, 2016 WL 4680008, at *2 (M.D. Tenn. Sept. 7,

 2016) (declining to resolve evidentiary objections at summary

 judgment where other facts in the record “provide[d] ample

 undisputed facts to dispose of th[e] case as a matter of law”).

 The Court will not consider the materials to which Berkley

 objects.

             2.    Breach of Contract

       Williams moves for summary judgment on Berkley’s breach of

 contract claim.       (ECF No. 49-1 at 7-13.)        Williams argues that:

 (1) there was no meeting of the minds between Berkley and

 Williams; (2) the terms of the contract between Berkley and

                                       10
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 11 of 36   PageID 562



 Williams are too indefinite to be enforced; and (3) the terms of

 the contract are not just and reasonable.         (Id.)

       In Tennessee, “an attorney is entitled to compensation in

 the amount agreed upon by contract, provided that the contract

 is fair at its inception and entered into in good faith.”

 Alexander v. Inman, 974 S.W.2d 689, 694 (Tenn. 1998) (citing

 Peoples Nat’l Bank of Wash. v. King, 697 S.W.2d 344, 346 (Tenn.

 1985)).    “The relationship of attorney and client is ‘extremely

 delicate and fiduciary,’” and the “level of good faith” required

 of attorneys when contracting with clients “is significantly

 higher than that required in other business transactions where

 the parties are dealing at arm’s length.”        Id. at 693-94 (quoting

 Cooper & Keys v. Bell, 153 S.W 844, 846 (Tenn. 1913)).

       “Attorneys in Tennessee are [] encouraged, but not required,

 to enter into written employment contracts with their clients.

 They are required, however, to see to it that their clients

 understand how the fee will be calculated and billed whether the

 contract is in writing or not.”          Alexander v. Inman, 903 S.W.2d

 686, 694 (Tenn. Ct. App. 1995) (citing Cooper & Keys, 153 S.W.

 at 846, and In re Estate of Davis, 719 S.W.2d 526, 528 (Tenn.

 Ct. App. 1986)); see also Tenn. Sup. Ct. R. 8, R. Prof’l Conduct

 1.5(b) (“The scope of the representation and the basis or rate

 of the fee and expenses for which the client will be responsible

 shall be communicated to the client, preferably in writing,

                                     11
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 12 of 36                 PageID 563



 before        or     within      a     reasonable     time   after    commencing     the

 representation . . . .”).                    An attorney seeking to enforce a

 contract for attorney’s fees must show that: (1) the client fully

 understood the contract’s meaning and effect; (2) the attorney

 and client shared the same understanding of the contract; and

 (3)     the        terms   of        the   contract    are   just    and    reasonable.

 Alexander, 974 S.W.2d at 694 (citing Cooper & Keys, 153 S.W. at

 846).

       Williams argues that, because Berkley did not communicate

 the specific “market rate” he would charge until the end of his

 representation of Williams, there was no meeting of the minds

 between Berkley and Williams and the terms of the contract

 between Berkley and Williams are too indefinite to be enforced.

 (ECF No. 49-1 at 7-13.)                    Those arguments address the first two

 Alexander          factors      governing      the    enforceability       of   attorney-

 client contracts -- whether the client fully understood the

 contract and whether the attorney and client shared the same

 understanding of it.                 See Alexander, 974 S.W.2d at 694; see also

 Silva v. Buckley, No. M2002-00045, 2003 WL 23099681, at *7 (Tenn.

 Ct.   App.         Dec.    31,       2003)   (Cottrell,      J.,    dissenting)    (“The

 requirement that the attorney and the client share the same

 understanding of the fee agreement incorporates general contract

 law regarding meeting of the minds, but places it in the context



                                                12
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 13 of 36   PageID 564



 of the fiduciary obligation of the attorney, whose duty it is to

 ensure that such a mutual understanding exists.”).

        Williams’s arguments comport with general principles of

 contract law.      In Tennessee, “a valid and enforceable contract

 must . . . result from a meeting of the minds and must be

 sufficiently definite to be enforced.”           Mathis v. Mathis, No.

 M2008-01357, 2009 WL 3817289, at *4 (Tenn. Ct. App. Nov. 13,

 2009) (quotation marks and citation omitted). “All the essential

 terms of a contract must be finally and definitely settled.”

 United Am. Bank of Memphis v. Walker, Tipton Equity No. 3, 1986

 WL 11250, at *2 (Tenn. Ct. App. Oct. 10, 1986).              “[C]ontract

 price must be ‘sufficiently definite to be enforced.’” Universal

 Props., Inc. v. Regions Bank, No. 3:11-cv-538, 2012 WL 4360770,

 at *2 (E.D. Tenn. Sept. 21, 2012) (quoting Klosterman Dev. Corp.

 v. Outlaw Aircraft Sales, Inc., 102 S.W.3d 621, 635 (Tenn. Ct.

 App. 2002)).

       Addressing      attorney-client     contracts   specifically,    the

 Tennessee Supreme Court has stated that “an attorney should reach

 a clear agreement about fees with the client and should explain

 the   reasons   for    preferring   one    arrangement   over   another.”

 Alexander, 974 S.W.2d at 695.           However, the Tennessee Supreme

 Court has also stated that, “[i]n general, an agreement which

 utilizes broad terms and does not fix an exact fee is still

 acceptable.”     Id.     In Alexander, the Tennessee Supreme Court

                                     13
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 14 of 36      PageID 565



 found an attorney-client contract enforceable where the parties

 agreed the attorneys would charge a “reasonable fee, based upon

 expressed factors.”      Id.    In Waller, Lansden, Dortch & Davis v.

 Haney, 851 S.W.2d 131 (Tenn. 1992), the Tennessee Supreme Court

 enforced a promissory note created pursuant to an attorney-client

 retainer agreement in which the parties agreed the attorneys

 would charge “a reasonable fee based on the amount involved, the

 time expended, the novelty of the transaction, and the deadlines

 imposed upon counsel.”        851 S.W.2d at 132.

       Berkley asserts that he and Williams verbally agreed that

 Berkley would charge the “market rate” for his services.                    (ECF

 No. 56-2 ¶ 23.) Although that arrangement was broad and inexact,

 the Court cannot conclude as a matter of law that Berkley and

 Williams never formed a contract or that their contract was so

 indefinite that it could not be enforced.               In Tennessee, broad

 and inexact fee arrangements in attorney-client contracts are

 “still acceptable.”      Alexander, 974 S.W.2d at 695.

       Williams argues that the terms of the contract between

 Berkley and Williams are not just and reasonable.                (ECF No. 49-

 1 at 11, 14-19.)       That argument addresses the third Alexander

 factor     governing    the         enforceability      of     attorney-client

 contracts.     See Alexander, 974 S.W.2d at 694 (“Under the third

 and last criterion for an attorney seeking to enforce a contract

 for   fees,    the   terms     of     the    contract   must    be   just   and

                                         14
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 15 of 36   PageID 566



 reasonable.”).     In determining whether the terms of an attorney-

 client contract are just and reasonable, a court must consider

 not only the stated terms of the agreement, but “must also

 determine whether the fee ultimately charged was a reasonable

 fee[.]”    Id. at 695.

       “Tennessee has no fixed mathematical rule for determining

 what a reasonable fee is.”      Wright ex rel. Wright v. Wright, 337

 S.W.3d 166, 176 (Tenn. 2011) (quotation marks and citation

 omitted).     “[T]he reasonableness of the fee must depend upon the

 particular circumstances of the individual case.” Id. (quotation

 marks   and   citation    omitted).      “In    determining   whether   an

 attorney’s fee is reasonable, a trial court must consider the

 non-exclusive factors enumerated in Rule 1.5(a) of the Tennessee

 Rules of Professional Conduct”:

       (1) the time and labor required, the novelty and
       difficulty of the questions involved, and the skill
       requisite to perform the legal service properly;

       (2) the likelihood, if apparent to the client, that
       the acceptance of the particular employment will
       preclude other employment by the lawyer;

       (3) the fee customarily charged in the locality for
       similar legal services;

       (4) the amount involved and the results obtained;

       (5) the time limitations imposed by the client or by
       the circumstances;

       (6) the nature and length            of    the   professional
       relationship with the client;



                                     15
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 16 of 36    PageID 567



       (7) the experience, reputation, and ability of the
       lawyer or lawyers performing the services;

       (8) whether the fee is fixed or contingent;

       (9) prior advertisements or statements by the lawyer
       with respect to the fees the lawyer charges; and

       (10) whether the fee agreement is in writing.

 Coleman v. Coleman, No. W2012-02183, 2013 WL 5308013, at *13-14

 (Tenn. Ct. App. Sept. 19, 2013) (citing Tenn. Sup. Ct. R. 8, R.

 Prof’l Conduct 1.5(a), and Connors v. Connors, 594 S.W.2d 672,

 676 (Tenn. 1980)); see also In re Estate of Thompson, No. M2011-

 00411, 2012 WL 912859, at *10 (Tenn. Ct. App. Mar. 14, 2012)

 (same).

       After agreeing to charge the “market rate” at the outset of

 his representation of Williams in the appeal of the Chancery

 Court suit, Berkley ultimately charged Williams a rate of $500

 an hour for the work performed on the civil and criminal matters.

 (ECF No. 56-2 ¶¶ 58-59, 67.)       Under the factors laid out above,

 that fee was not reasonable.

       First, Berkley’s representation of Williams did not require

 an unusual commitment of time and labor and did not involve

 questions that were particularly novel or difficult.                 Berkley

 charged Williams for 89 hours of work on the four civil matters

 and 132 hours of work on the criminal matter performed between

 January 2012 and February 2014.          (See ECF No. 56-4 at 8, 13.)

 Berkley’s representation of Williams included work on an appeal


                                     16
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 17 of 36       PageID 568



 in a civil fraud case; an eviction action; a criminal action for

 sales tax fraud; and, briefly, a bankruptcy matter.                (ECF No.

 56-2 ¶¶ 13, 27, 32, 41, 50.)                Berkley’s work for Williams

 involved    questions    about,   inter     alia,    the   admissibility    of

 business records, mitigation of damages, and scienter.                    (Id.

 ¶ 75.)

       Second, Berkley was not precluded from other employment

 while representing Williams. During the time Berkley represented

 Williams,    Berkley’s     practice    consisted     of    “sixty-five    (65)

 percent to seventy (70) percent personal injury cases.”                   (Id.

 ¶ 12.)

       Third, the $500 hourly rate Berkley charged Williams was

 significantly higher than the customary fee charged in this area

 at the time Berkley represented Williams.             The parties describe

 Berkley’s    work    for    Williams       as   “complex    commercial”     or

 “commercial” litigation.       (ECF No. 49-1 at 17; ECF No. 56-1 at

 3.)   Berkley applied the same hourly rate for the civil matters

 and the criminal matter.       (ECF No. 56-2 ¶ 54.)           Williams cites

 several recent cases in which courts in this locality have

 decided that rates between $200 an hour and $350 an hour were

 reasonable in commercial litigation matters.               (See ECF No. 49-1

 at 12.)     Other case law is in accord.            See All Secure Guard &

 Patrol Servs., Inc. v. Fed. Home Loan Mortg. Corp., No. 14-cv-

 2575, 2015 WL 7302789, at *5-6 (W.D. Tenn. Nov. 18, 2015)

                                       17
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 18 of 36   PageID 569



 (awarding reasonable attorney’s fees in a commercial litigation

 case at rates of $300 an hour and $335 an hour that were “in

 accordance    with   the   prevailing    market    rates   of   lawyers   of

 comparable skill and experience”); Notredan, LLC v. Old Republic

 Exch. Facilitator Co., No. 11-cv-2987, 2012 WL 3049941, at *3

 (W.D. Tenn. July 25, 2012) (awarding reasonable attorney’s fees

 in a commercial litigation case at rates of $225 an hour to $275

 an hour and finding that “[c]ounsel has shown that [those rates]

 are entirely consistent with the prevailing market rates for

 similar legal services in this District”).

         Berkley states that he calculated a “market rate” of $500

 an hour based on the attorney’s fees awarded by this Court to

 senior partners in an election law case.          (ECF No. 53 ¶ 6 (citing

 Liberty Legal Found. v. Democratic Nat’l Comm., No. 12-cv-2143,

 2012 WL 6026856 (W.D. Tenn. Dec. 4, 2012)).)          Berkley also cites

 a 2013 Tennessee Court of Appeals opinion in which the court

 noted that “a few Shelby County attorneys charge as much as $500

 per hour for certain sophisticated business matters.”             Coleman,

 2013 WL 5308013, at *15.         That a few attorneys in this area

 charged “as much as $500 per hour” for sophisticated work at the

 time Berkley represented Williams does not demonstrate that $500

 per hour is the customary fee or the “market rate” for commercial

 litigation matters.        Based on the multiple cases cited, the

 customary fee at that time appears to have been significantly

                                     18
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 19 of 36           PageID 570



 lower.      Berkley    offers       no    experts    or    case   law    suggesting

 otherwise.

       Fourth, the amount at issue in Berkley’s representation of

 Williams was significant but the results obtained were not

 particularly good.       The amount at issue in the appeal of the

 Chancery Court suit was $6,000,000.                 (ECF No. 56-2 ¶ 22.)         That

 is a significant amount, but the appeal was unsuccessful, as

 were Berkley’s defense of Williams in the FED action and his

 filing of the writ of certiorari and supersedeas.                       (Id. ¶¶ 30,

 45, 49.)     The results of Berkley’s work on Alexis Williams’s

 bankruptcy matter are unclear from the record.                          (Id. ¶ 42.)

 Berkley did obtain one somewhat favorable result in Williams’s

 criminal case, which resulted in a hung jury before Berkley

 withdrew from the representation.               (Id. ¶¶ 55-56.)

       Fifth,   there     is    no    indication        that   Williams      or    the

 circumstances imposed any unusual time limitations on Berkley.

       Sixth, Berkley represented Williams from 2008 to 2014. (Id.

 ¶ 11.)

       Seventh, Berkley’s experience, reputation, and ability are

 not exceptional in the areas of law in which he represented

 Williams.      Berkley    is    an       experienced      trial   lawyer,   but    he

 practices primarily personal injury law.                  (Id. ¶ 12; ECF No. 58

 ¶ 86.)     Berkley previously practiced insurance law, admiralty

 law, civil rights law, and did plaintiffs’ work.                    (ECF No. 56-2

                                            19
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 20 of 36       PageID 571



 ¶¶ 5-6.)    Berkley represented Williams in a civil fraud case, an

 eviction    action,    and   a   criminal       fraud    case,   and   assisted

 Williams’s daughter in a bankruptcy matter.               He does not appear

 to have significant prior experience in those areas of law.                  As

 he concedes, Berkley is not “a real criminal lawyer.”                      (Id.

 ¶ 51.) Berkley cites his past work as a CLE instructor teaching,

 inter alia, torts, ethics, and trial strategy classes, but does

 not explain how that experience is relevant to the Court’s

 determination.     (ECF No. 56-1 at 4; ECF No. 58 ¶ 88.)

       Eighth, Berkley’s fee arrangement with Williams, that he

 would charge an unspecified “market rate,” is not a fixed rate

 given that the precise hourly rate is not stated.

       Ninth,   Berkley’s     fees   in    his    prior    representations    of

 Williams differ substantially from the fees he ultimately charged

 Williams for the civil and criminal matters at issue here.                  In

 Berkley’s initial representation of Williams in the Chancery

 Court suit, Berkley charged a total of $16,000 in flat fees.

 (ECF No. 56-2 ¶¶ 13-14, 17.) Here, Berkley seeks almost $150,000

 in hourly fees.       (ECF No. 35 ¶ 9.)

       Tenth, Berkley’s fee arrangement with Williams was not in

 writing.    (ECF No. 56-2 ¶¶ 25, 74.)

       Considering all of these factors, the $500 hourly rate

 Berkley charged Williams was not reasonable.                     That rate was

 significantly higher than the customary fee charged in the area

                                      20
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 21 of 36    PageID 572



 at the time Berkley represented Williams.          The record does not

 establish that the complexity of the representation, the results

 obtained,    or   Berkley’s   experience,    reputation,    and      ability

 justify the upward departure.       “[A]n attorney seeking to enforce

 a contract for attorney’s fees must show . . . the terms of the

 contract are just and reasonable.”           Alexander, 974 S.W.2d at

 694. On the evidence presented, Berkley cannot make that showing

 at trial.    The terms of the contract between Berkley and Williams

 were not just and reasonable.         The contract is unenforceable.

 As to Berkley’s breach of contract claim, Williams’s Motion for

 Summary Judgment is GRANTED.

             3.     Quantum Meruit

       Williams moves for summary judgment on Berkley’s quantum

 meruit claim.      (ECF No. 49-1 at 13-20.)      Williams argues that:

 (1) Berkley cannot recover quantum meruit damages because the

 fee he charged Williams was “clearly excessive”; and (2) Berkley

 cannot recover quantum meruit damages from Williams for services

 Berkley performed for Williams’s family members or Williams’s

 business.     (Id.)

       In Tennessee, “[a] party who had a contract at one time may

 pursue a quantum meruit recovery if the contract is no longer

 enforceable.”      Castelli v. Lien, 910 S.W.2d 420, 428 (Tenn. Ct.

 App. 1995).      “A quantum meruit action is an equitable substitute

 for a contract claim pursuant to which a party may recover the

                                     21
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 22 of 36   PageID 573



 reasonable value of goods and services provided to another if

 the following circumstances are shown”:

       (1) there is no existing, enforceable contract between
       the parties covering the same subject matter;

       (2) the party seeking recovery proves that it provided
       valuable goods or services;

       (3) the party to be charged received the goods or
       services;

       (4) the circumstances indicate that the parties to the
       transaction should have reasonably understood that the
       person providing the goods or services expected to be
       compensated; and

       (5) the circumstances demonstrate that it would be
       unjust for a party to retain the goods or services
       without payment.

 Swafford v. Harris, 967 S.W.2d 319, 324 (Tenn. 1998) (citing

 Castelli, 910 S.W.2d at 427, and Pascall’s, Inc. v. Dozier, 407

 S.W.2d 150, 154 (Tenn. 1966)).

       Williams argues that Berkley cannot recover quantum meruit

 damages because the $500 hourly rate he charged Williams was

 “clearly excessive.”       (ECF No. 49-1 at 14-19.)         In White v.

 McBride, 937 S.W.2d 796 (Tenn. 1996), the Tennessee Supreme Court

 held that an attorney was barred from recovering quantum meruit

 damages where his contingency fee arrangement with his client in

 a probate case was “clearly excessive.”          937 S.W.2d at 801-03.

 In White, the parties had agreed that the attorney would earn a

 one-third contingency fee out of what was likely to be -- and

 ultimately was -- a sizeable recovery for the client from his


                                     22
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 23 of 36        PageID 574



 estranged wife’s large estate.         Id. at 797-99.         The court found

 that the case was not particularly complicated, the lawyer was

 not a probate specialist, and the results obtained were not

 particularly good.      Id. at 801.      It found that the fee charged

 was not reasonable and the contract was unenforceable.                    Id. at

 800-01.    The court also disallowed any recovery for the attorney

 in quantum meruit because the one-third contingency fee was

 “clearly excessive.”      Id. at 802-03.         The court stated:

       We are of the opinion, however, that an attorney who
       enters into a fee contract, or attempts to collect a
       fee, that is clearly excessive . . . should not be
       permitted to take advantage of the [] rule [allowing
       attorneys to recover quantum meruit damages]. . . . To
       permit an attorney to fall back on the theory of
       quantum meruit when he unsuccessfully fails to collect
       a clearly excessive fee does absolutely nothing to
       promote ethical behavior.      On the contrary, this
       interpretation would encourage attorneys to enter
       exorbitant fee contracts, secure that the safety net
       of quantum meruit is there in case of a subsequent
       fall.

 Id. at 803 (emphasis omitted).

       Williams   argues   that   the     White    rule   --   i.e.,   that    an

 attorney may not recover quantum meruit damages when the fee he

 charged was clearly excessive -- bars Berkley’s quantum meruit

 claim.    (ECF No. 49-1 at 14-19.)       Berkley responds that the White

 rule applies only when an attorney attempts to charge a clearly

 excessive contingency fee.        (ECF No. 56-1 at 1-2 (arguing that

 “the holding in White . . . was limited to contingency fee

 arrangements”).)       Berkley   relies     on    a   footnote   in   a    later

                                     23
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 24 of 36   PageID 575



 Tennessee Supreme Court case, Alexander, in which the court found

 the White rule “inapplicable” to the case at hand because “the

 fee [at issue was] not contingent.”        974 S.W.2d at 693 n.6.

       If the White rule were to apply to Berkley’s case, it could

 bar   Berkley’s   quantum   meruit    claim.    The   Court   must   first

 determine whether the White rule applies beyond the contingency

 fee context.      If it does not, it does not apply to this case,

 where there was an hourly fee arrangement.        The Court must “apply

 state law in accordance with the controlling decisions of the

 state supreme court.”       Allstate Ins. Co. v. Thrifty Rent-A-Car

 Sys., Inc., 249 F.3d 450, 454 (6th Cir. 2001).            “If the state

 supreme court has not yet addressed the issue presented, [the

 federal court] must predict how the [state supreme] court would

 rule by looking to all the available data.”        Id.; see also Conlin

 v. Mortg. Elec. Registration Sys., Inc., 714 F.3d 355, 358-59

 (6th Cir. 2013) (“[W]e look to the final decisions of [the]

 state’s highest court, and if there is no decision directly on

 point, then we must make an Erie guess to determine how that

 court, if presented with the issue, would resolve it.”) (citing

 Erie, 304 U.S. at 78).

       Berkley argues that the Tennessee Supreme Court’s footnote

 in Alexander finding the White rule “inapplicable” to a non-

 contingency fee case is a controlling statement of law that

 prohibits the White rule from applying in this case.            (ECF No.

                                      24
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 25 of 36   PageID 576



 56-1 at 1-2.)     Williams argues that the footnote is dicta that

 does not bind the Court in deciding whether to apply the White

 rule.     (ECF No. 57 at 3-4.)    This is a close issue, but Williams

 is correct.

       In Alexander, the Tennessee Supreme Court held that an

 attorney-client       contract     governing      several     attorneys’

 representation of a client in a divorce action was enforceable.

 974 S.W.2d at 698.        The contract at issue provided that the

 client would pay the attorneys a “reasonable amount” to represent

 her in the divorce action, “based upon expressed factors.”             Id.

 at 690-91, 695.      The contract set a minimum fee of $10,000 or

 the total hourly work performed by the attorneys, and a maximum

 fee of 15% of the total amount of the marital estate awarded to

 the client at trial.       Id. at 690-91.      After obtaining a $3.3

 million recovery from the marital estate for the client, the

 attorneys charged her the maximum fee, i.e., 15% of the recovery

 obtained.     Id. at 691-92.     After the client declined to pay the

 fee charged, the attorneys sued to recover the unpaid fee.             Id.

 at 692.

       The Tennessee Supreme Court addressed two primary issues in

 Alexander.     First, it addressed whether the contract at issue

 was a contingency fee arrangement.           Id. at 693.      That was a

 significant question before the court because, in Tennessee,

 contingency fees are disfavored in domestic relations cases and

                                     25
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 26 of 36                  PageID 577



 are subject to heightened scrutiny.                  Id.    The court found that

 the contract at issue was not a contingency fee arrangement

 because “[p]ayment itself [was] certain” and “only the exact

 amount of payment [was] uncertain.”              Id. (emphasis omitted).               As

 part of the court’s discussion of this question, it noted, in a

 footnote, that, “because we find that the fee is not contingent,

 the   recent    case    White     v.    McBride,      937       S.W.2d   at    803,    is

 inapplicable to this case.”             Id. at 693 n.6.

       After     finding    that    the       contract      at    issue   was    not     a

 contingency fee arrangement, the court in Alexander addressed

 the second primary issue, whether the contract was enforceable.

 Id. at 693-97. The court applied the Alexander factors discussed

 above for the enforceability of an attorney-client contract and

 found that the client fully understood the contract’s meaning

 and   effect;    that     the   attorneys      and    client       shared     the    same

 understanding of the contract; and that the terms of the contract

 were just and reasonable.              Id.    The court found the attorneys

 entitled to the “full amount requested.”                    Id. at 698.

       Williams argues that the court’s statement in Alexander

 that the White rule was inapplicable to the case at hand was

 dicta.   (ECF No. 57 at 3-4.)          The Sixth Circuit recently provided

 a framework for distinguishing an opinion’s holding and dicta.

 See Wright v. Spaulding, 939 F.3d 695, 700-02 (6th Cir. 2019).



                                          26
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 27 of 36   PageID 578



 “For a court’s conclusion about an issue to be part of its

 holding”:

       (1) the decision of the issue must contribute to the
       judgment;

       (2) it must be clear that the court intended to rest
       the judgment . . . on its conclusion about the issue;
       and

       (3) it must be clear that the court considered the
       issue and consciously reached a conclusion about it.

 Id. at 701-02.

       In evaluating whether the Alexander court’s statement about

 White is holding or dicta, the Court need consider only the first

 of the three elements of a holding -- whether “[t]he decision of

 the issue [] contribute[d] to the judgment.”            Id. at 701.       A

 court’s decision on an issue contributes to the judgment if it

 is “necessary” or “sufficient” to the judgment.2             Id. (citing

 Michael C. Dorf, Dicta and Article III, 142 U. Pa. L. Rev. 1997,

 2044 (1994), and Michael Abramowicz & Maxwell Stearns, Defining

 Dicta, 57 Stan. L. Rev. 953, 1027-29 (2005)).           By contrast, “a

 conclusion that does nothing to determine the outcome is dictum

 and has no binding force.”       Id. (emphasis omitted).




 2
   In Wright, the Sixth Circuit left open the question whether a third
 type of statement -- “conclusions that, while not affecting the
 judgment by themselves, are necessary to structure the court’s path
 to those conclusions” -- could contribute to a court’s judgment.
 939 F.3d at 701 n.2. “[T]his is a hard question.” Id. The Court
 will not attempt to resolve it here.

                                     27
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 28 of 36   PageID 579



       The court’s footnote in Alexander stating that the White

 rule was inapplicable to the case at hand was neither necessary

 nor sufficient to the court’s judgment that the contract at issue

 was enforceable.      The court’s statement was not necessary to the

 judgment.      “A statement is a necessary proposition to a second

 statement if the court logically could not make the second

 statement while denying the first.” Abramowicz & Stearns, supra,

 at 967.        In Alexander, the court could have ruled that the

 contract was enforceable without determining that the White rule

 -- a rule that applies only to quantum meruit claims -- does not

 apply to non-contingency fee arrangements.

       The court’s statement was not sufficient to the judgment.

 “A statement is a sufficient proposition to a second statement

 if the court logically could not make the first statement while

 denying the second.”       Id. at 968.        The court’s conclusion in

 Alexander that the White rule would not apply to the contract at

 issue    did    not   compel   its   ruling    that   the   contract   was

 enforceable.      The court could have answered that question either

 way and ruled that the contract was enforceable.             The court’s

 statement in Alexander did not affect the outcome of the case.

 It is dictum.

       Because there are no controlling statements by the Tennessee

 Supreme Court about whether the White rule applies to non-

 contingency fee arrangements, the Court must “predict how the

                                      28
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 29 of 36   PageID 580



 [state supreme] court would rule by looking to all the available

 data.”    Allstate, 249 F.3d at 454.        “Available data” includes

 decisions of the Tennessee Supreme Court in analogous cases and

 relevant dicta, decisions of the Tennessee Court of Appeals,

 positions in restatements of law and treatises, law review

 articles, and “decisions from other jurisdictions.”            ACME Roll

 Forming Co. v. Home Ins. Co., 31 F. App’x 866, 870 n.2 (6th Cir.

 2002) (citing Bailey v. V&O Press Co., 770 F.2d 601, 604 (6th

 Cir. 1985)).     A federal court may disagree with state appellate

 court decisions if it is persuaded that the highest state court

 would disagree.     See West v. Am. Tel. & Tel. Co., 311 U.S. 223,

 237 (1940).

       The Tennessee Supreme Court has discussed the White rule in

 three cases.    In Alexander, as discussed above, the court stated

 in dicta that, “because we find that the fee [at issue] is not

 contingent, the recent case White v. McBride, 937 S.W.2d at 803,

 is inapplicable to this case.”           974 S.W.2d at 693 n.6.         In

 Swafford, the court applied the White rule in holding that a

 contingency fee arrangement between a physician expert witness

 and a client was void as against public policy and that the

 physician was disallowed from recovering quantum meruit damages.

 967 S.W.2d at 324-25.       In Wright, the court briefly discussed

 the White rule as part of its determination that a contingency

 fee arrangement between an attorney and a minor’s parent, acting

                                     29
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 30 of 36   PageID 581



 on behalf of the minor, was unenforceable, and that the court

 should award “reasonable fees” to the attorney.             337 S.W.3d at

 185 n.30.    The Tennessee Supreme Court has not applied the White

 rule outside the contingency fee context.

       The Tennessee Court of Appeals has applied the White rule

 beyond the contingency fee context in three cases. See Thompson,

 2012 WL 912859, at *5-6, 12-16 (considering whether an attorney’s

 fee based on a percentage of the gross probate estate at issue

 was   “clearly   excessive”    under     White);   Hosier   v.   Crye-Leike

 Commercial, Inc., No. M2000-01182, 2001 WL 799740, at *7 (Tenn.

 Ct.   App.   July   17,   2001)   (same,     for   an   hourly   rate   fee

 arrangement); McDonnell Dyer, P.L.C. v. Select-O-Hits, Inc., No.

 W2000-00044, 2001 WL 400386, at *5-7 (Tenn. Ct. App. Apr. 20,

 2001) (same, for a flat fee arrangement).           None of the majority

 opinions in those cases discussed whether the White rule is

 limited to the contingency fee context or evaluated the Tennessee

 Supreme Court’s statement in dicta in Alexander about the White

 rule.3

       The Court must predict how the Tennessee Supreme Court would

 decide the question whether the White rule applies outside the



 3
   In Thompson, a concurring judge argued that the majority’s reliance
 on the White rule was mistaken because “White’s application has
 clearly been limited to cases involving contingent fee
 arrangements.” 2012 WL 912859, at *16-17 (Highers, J., concurring)
 (citing Alexander, 974 S.W.2d at 693 n.6).

                                     30
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 31 of 36      PageID 582



 contingency fee context.          See Allstate, 249 F.3d at 454.            The

 Tennessee Supreme Court’s statement in Alexander that the White

 rule is “inapplicable” to non-contingency fee arrangement is the

 best available predictor.         It is a statement in dicta from the

 state high court that speaks directly to the question at issue.

 “[A] carefully considered statement by the state court, even

 though technically dictum, certainly is persuasive evidence of

 how the state court might decide the point.”                19 Charles Alan

 Wright et al., Federal Practice and Procedure § 4507 (3d ed.

 2019); see also Kraemer v. Luttrell, 189 F. App’x 361, 365 (6th

 Cir. 2006) (“We ‘may consider applicable dicta of the state’s

 highest court’ in our effort to ascertain how that court would

 decide the issue.”) (quoting Pack v. Damon Corp., 434 F.3d 810,

 818 (6th Cir. 2006)); ACME Roll Forming Co., 31 F. App’x at 870

 n.2   (“The   decisional    law   of   the   state’s      highest   court   and

 relevant dicta in related cases as determined by that court are

 accorded the greatest weight.”).

       Although several decisions of the Tennessee Court of Appeals

 have applied the White rule beyond the contingency fee context,

 the   Court   is   not   obligated     to   “heed   the   decisions   of    the

 intermediate appellate state courts” where it “is persuaded that

 the highest court of the state would not so decide.”                Pack, 434

 F.3d at 818 (citing Comm’r v. Estate of Bosch, 387 U.S. 456, 465

 (1967)). The Court is persuaded that the Tennessee Supreme Court

                                        31
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 32 of 36        PageID 583



 would decide that the White rule does not apply outside the

 contingency fee context.

        Berkley’s fee arrangement with Williams was based on an

 hourly “market rate.”          (ECF No. 56-2 ¶¶ 23-24.)          The White rule

 is inapplicable to this case.               The Court need not consider

 whether, under White, the $500 hourly rate Berkley charged was

 “clearly excessive.”        There is a material dispute of fact about

 whether Berkley is entitled to recover in quantum meruit the

 reasonable value of the services he provided to Williams, and if

 so, what the reasonable value of those services is.

        Williams argues that Berkley cannot recover quantum meruit

 damages from Williams for services he performed for Williams’s

 family members or Williams’s business.             (ECF No. 49-1 at 19-20.)

 Williams asserts, and Berkley does not dispute, that some of the

 services for which Berkley seeks to recover from Williams were

 performed for several of Williams’s family members, such as

 Alexis     Williams,    whom     Berkley    assisted      in    her   bankruptcy

 proceeding.     (ECF No. 56-2 ¶¶ 41, 71-73.)

        A necessary element of a quantum meruit action is that

 “[t]he party to be charged received the goods or services.”

 Swafford, 967 S.W.2d at 324.               Berkley cannot recover quantum

 meruit damages from Williams for services Williams did not

 receive.     It is clear from the record, however, that much of the

 work   for   which     Berkley   seeks     to   recover   was    performed   for

                                       32
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 33 of 36        PageID 584



 Williams, such as Berkley’s work on Williams’s criminal case.

 (See ECF No. 56-2 ¶¶ 50-56.)         There is an issue for trial about

 how much of the work Berkley performed was done for Williams and

 how much was done for others.

       On   Berkley’s   quantum      meruit    claim,      there   are   material

 disputes of fact about, inter alia, the scope of the services

 Berkley performed for Williams and the reasonable value of those

 services.     Summary judgment on this claim is not appropriate.

 Williams’s Motion for Summary Judgment on Berkley’s quantum

 meruit claim is DENIED.

       B.    Berkley’s Motion for Summary Judgment

       Berkley moves for summary judgment.                (ECF No. 51.)    It is

 not clear whether he moves for summary judgment on his breach of

 contract claim, his quantum meruit claim, both, or neither.                   In

 his Motion for Summary Judgment, Berkley asks the Court to decide

 as a matter of law that: (1) a contract implied in fact is

 enforceable    even    if    it   uses    broad   and    inexact   terms;   (2)

 estimated and reconstructed time records for attorney’s fees are

 enforceable;     (3)   the    FED   action,       writ    of   certiorari   and

 supersedeas representation, and bankruptcy work that Berkley

 performed “constituted the enforcement of the Chancery Court

 judgment”; and (4) Williams’s family members were “in privity

 with Williams regarding Regions [Bank’s] enforcement of the

 Chancery Court judgment.”         (ECF No. 51-1 at 2-4.)

                                          33
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 34 of 36        PageID 585



       Summary judgment is designed to narrow the parties’ claims

 and   defenses.       “A    party       may   move   for   summary     judgment,

 identifying each claim or defense —- or the part of each claim

 or defense —- on which summary judgment is sought.                     The court

 shall grant summary judgment if the movant shows that there is

 no genuine dispute as to any material fact and the movant is

 entitled to judgment as a matter of law.”              Fed. R. Civ. P. 56(a).

 Summary    judgment    is   not     a    vehicle     for   resolving    isolated

 questions of fact or law.               See, e.g., Alvion Props., Inc. v.

 Weber, No. 3:08-cv-0866, 2012 WL 4903369, at *1 (M.D. Tenn. Oct.

 16, 2012) (recommending denial of motion for partial summary

 judgment that “d[id] not seek partial summary judgment regarding

 any claim for relief or defense” and instead requested a “ruling

 that two particular factual allegations contained in the amended

 complaint are untrue”), adopted by 2012 WL 5830591 (M.D. Tenn.

 Nov. 16, 2012); Samuels v. Arnold, No. 11-cv-0201, 2012 WL

 6020089, at *1-2 (W.D. La. Nov. 19, 2012) (recommending denial

 of    motion   for    partial     summary      judgment     that   constituted

 “[p]iecemeal, fact-by-fact motion practice” and was not “capable

 of resolving [a] significant claim or defense that will make the

 trial proceed more efficiently”), adopted by 2012 WL 6020084

 (W.D. La. Dec. 3, 2012).

       The only claim on which Berkley moves for summary judgment

 is what he describes as his claim for breach of a “contract

                                          34
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 35 of 36   PageID 586



 implied in fact.”     (ECF No. 51-1 at 2-3.)      A contract implied in

 fact is distinct from an express oral contract, “with the primary

 difference between them being the manner in which the parties

 manifest their assent.”        Thompson v. Hensley, 136 S.W.3d 925,

 930 (Tenn. Ct. App. 2003).      “In an express contract, the parties

 assent to the terms of the contract by means of words, writings,

 or some other mode of expression.”          River Park Hosp., Inc. v.

 BlueCross BlueShield of Tenn., Inc., 173 S.W.3d 43, 57 (Tenn.

 Ct. App. 2002).     “In a contract implied in fact, the conduct of

 the parties and the surrounding circumstances show mutual assent

 to the terms of the contract.”        Id.

       Berkley does not have a claim for breach of a “contract

 implied in fact.”       His Amended Complaint asserts a breach of

 contract claim and a quantum meruit claim.         (ECF No. 35 ¶¶ 7-8.)

 Berkley asserts that his contract with Williams -- including

 their agreement that Williams would pay Berkley the “market rate”

 -- was oral and express.        (See ECF No. 56-2 ¶ 2 n.2 (alleging

 that “Williams agreed that the market rate was fine an[d] that

 he would get it paid”).)       The Court cannot consider a claim to

 relief asserted for the first time in a summary judgment motion.

 See Tucker v. Union of Needletrades, Indus. and Textile Emps.,

 407 F.3d 784, 788 (6th Cir. 2005).

       Berkley’s other arguments in his Motion for Summary Judgment

 are about discrete questions of fact or law.          He asks the Court

                                     35
Case 2:17-cv-02909-SHM-dkv Document 61 Filed 04/17/20 Page 36 of 36      PageID 587



 to determine that: (1) estimated and reconstructed time records

 for attorney’s fees are enforceable; (2) the FED action, writ of

 certiorari and supersedeas representation, and bankruptcy work

 that   Berkley   performed     “constituted      the   enforcement    of    the

 Chancery Court judgment”; and (3) Williams’s family members were

 “in privity with Williams regarding Regions [Bank’s] enforcement

 of the Chancery Court judgment.”         (ECF No. 51-1 at 3-4.)       Berkley

 does not explain the significance of these issues.               He does not

 explain how addressing these issues would allow the Court to

 resolve   any    claim   or   defense    in    the   case.     They   are   not

 appropriate for summary judgment.             Berkley’s Motion for Summary

 Judgment is DENIED.

 V.     Conclusion

        For the foregoing reasons, Williams’s Motion for Summary

 Judgment is GRANTED IN PART and DENIED IN PART.              Berkley’s Motion

 for Summary Judgment is DENIED.



 So ordered this 16th day of April, 2020.



                                      /s/ Samuel H. Mays, Jr.
                                    Samuel H. Mays, Jr.
                                    UNITED STATES DISTRICT JUDGE




                                     36
